

EXHIBIT A
 
STOCKHOLDERS AGREEMENT
 
STOCKHOLDERS AGREEMENT, dated as of January 28, 2008 (this “Agreement”), by and
among Jacksonville Bancorp, Inc., a Florida corporation (“JBI”) and each of the
stockholders of Heritage Bancshares, Inc., a Florida corporation (“HBI”), whose
names appear on the signature pages hereto (each, a “Stockholder” and, together,
the “Stockholders”).
 
WHEREAS, concurrently with the execution and delivery of this Agreement, JBI,
and HBI are entering into an Agreement and Plan of Merger (the “Merger
Agreement”), pursuant to which (and on the terms and subject to the conditions
set forth in therein), among other things, HBI will merge with and into JBI (the
“Merger”) and each issued and outstanding share of common stock, par value $0.01
per share, of HBI (the “Common Stock”) will be converted into the right to
receive the Merger consideration set forth in the Merger Agreement; and
 
WHEREAS, as of the date hereof, each Stockholder is the Beneficial Owner
(defined below) of such number of shares of Common Stock as is set forth
opposite such Stockholder’s name on Annex A hereto, and the Stockholders
collectively are the Beneficial Owners and record owners of, and have the sole
right to vote and dispose of, an aggregate of __________ shares of Common Stock
(the “Owned Shares” and together with any shares of Common Stock of which any
Stockholder acquires Beneficial Ownership after the date hereof and prior to the
termination hereof, whether upon purchase or otherwise, are collectively
referred to herein as the “Covered Shares”); and
 
WHEREAS, as an inducement and condition to entering into the Merger Agreement,
JBI has required that the Stockholders agree, and the Stockholders have agreed,
to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein, the parties hereto agree as follows:
 
ARTICLE I 
 
VOTING AGREEMENT
 
Section 1.01 Agreement to Vote.   (a) Each Stockholder undertakes that, prior to
any termination in accordance with Section 4.01 hereof, at such time as HBI
conducts a meeting of, or otherwise seeks a vote or consent of, its stockholders
in connection with the approval and adoption of the Merger Agreement and the
Merger (any such meeting or any adjournment thereof, or such consent process,
the “HBI Stockholders Meeting”), such Stockholder shall, and shall cause its
Affiliates to, vote or provide a consent with respect to all Covered Shares
Beneficially Owned by such Stockholder or its Affiliates, as the case may be,
and over which such Stockholder or one of its Affiliates has voting power, in
favor of the Merger Agreement and the Merger and each of the other actions
contemplated by the Merger Agreement and this Agreement and actions required in
furtherance thereof and hereof.
 

--------------------------------------------------------------------------------


 
(b) Without limiting the foregoing, it is understood that the obligations under
this Section 1.01 shall not be affected by any recommendation of the board of
directors of HBI as to the Merger at the time of any such meeting or consent
solicitation.
 
(c) Notwithstanding any other provision of this Agreement, each Stockholder
shall have the right to vote for an Acquisition Proposal and to assist HBI in
connection with any actions of HBI contemplated by Section 7.6 of the Merger
Agreement.
 
Section 1.02 Defined Terms. Capitalized terms not otherwise defined in this
Agreement shall have meanings given to such terms in the Merger Agreement.
 
ARTICLE II  
 
REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS
 
Each Stockholder, severally and not jointly, represents and warrants to JBI as
follows:
 
Section 2.01 Authority; Authorization.  (a) Such Stockholder has all requisite
power and authority to execute and deliver this Agreement and perform such
Stockholder’s obligations hereunder.
 
(b) This Agreement has been duly and validly executed and delivered by such
Stockholder and, assuming the authorization, execution and delivery of this
Agreement by JBI and each other Stockholder party hereto, constitutes a legal,
valid and binding obligation of such Stockholder, enforceable against such
Stockholder in accordance with its terms.
 
(c) If such Stockholder is married and the Owned Shares set forth on Annex A
hereto opposite such Stockholder’s name constitute property owned jointly with
Stockholders’ spouse, this Agreement constitutes the valid and binding agreement
of, such Stockholder’s spouse. If this Agreement is being executed in a
representative or fiduciary capacity, the Person signing this Agreement has full
power and authority to enter into and perform this Agreement.
 
Section 2.02 Ownership of Securities.  (a) Such Stockholder is the record and
Beneficial Owner of the Covered Shares set forth opposite such Stockholder’s
name on Annex A hereto, and such Stockholder has good and marketable title
(which may include holding in nominee or “street name”) to all such Covered
Shares, free and clear of any Lien and any other restriction (including any
restriction on the right to vote or otherwise dispose of the Covered Shares)
other than as created by this Agreement.
 
(b) Except for the Covered Shares set forth beside such Stockholder’s name on
Annex A hereto, such Stockholder does not Beneficially Own any shares of the
capital stock of HBI.
 
2

--------------------------------------------------------------------------------


 
(c) For the purposes of this Agreement, the following terms shall have the
meanings assigned below:
 
(i) “Beneficially Owned” or “Beneficial Ownership” has the meaning given to such
term in Rule 13d-3 under the Exchange Act (disregarding the phrase “within 60
days” in paragraph (d)(1)(i) thereof). Without limiting the generality of the
foregoing, a person shall be deemed to be the Beneficial Owner of shares
(A) which such person or any of its Affiliates or associates (as such term is
defined in Rule 12b-2 under the Exchange Act) beneficially owns, directly or
indirectly, (B) which such person or any of its Affiliates or associates (as
such term is defined in Rule 12b-2 of the Exchange Act) has, directly or
indirectly, (1) the right to acquire (whether such right is exercisable
immediately or subject only to the passage of time), pursuant to any agreement,
arrangement or understanding or upon the exercise of consideration rights,
exchange rights, warrants, options or otherwise, or (2) the right to vote
pursuant to any agreement, arrangement or understanding or (C) which are
beneficially owned, directly or indirectly, by any other persons with whom such
person or any of its Affiliates or associates has any agreement, arrangement or
understanding for the purpose of acquiring, holding, voting or disposing of such
shares.
 
(ii) “Beneficial Owner” means, with respect to any securities, a Person who has
Beneficial Ownership of such securities.
 
Section 2.03 Non-Contravention. (a) The execution and delivery of this Agreement
by such Stockholder does not and the performance of this Agreement by such
Stockholder will not (i) violate, conflict with, or result in the breach of or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or result in the termination of, or accelerate
the performance required by, or result in a right of termination or acceleration
under, any note, bond, mortgage, indenture, lease, license, contract, agreement
or other instrument or obligation to which such Stockholder is a party or by
which any of his properties (including the Covered Shares) may be bound, or (ii)
violate or conflict with any Order or Law applicable to such Stockholder or by
which any of his respective properties may be bound.
 
(b) There is no Action pending or, to the knowledge of such Stockholder,
threatened against such Stockholder that questions the validity of this
Agreement or any action taken or to be taken by such Stockholder in connection
with this Agreement.
 
(c) Without limiting the generality of the foregoing, all proxies or
powers-of-attorney heretofore given by such Stockholder in respect of any of the
Owned Shares, if any, are not irrevocable and all such proxies and
powers-of-attorney have been properly revoked or are no longer in effect as of
the date hereof.
 
Section 2.04 Reliance by JBI. Such Stockholder understands and acknowledges that
JBI is entering into the Merger Agreement in reliance upon such Stockholder’s
execution, delivery and performance of this Agreement.
 
ARTICLE III  
 
COVENANTS OF STOCKHOLDERS
 
Section 3.01 No Solicitation.  Each of the Stockholders shall not and shall
cause its Affiliates not to directly or indirectly solicit, initiate or
encourage any inquiries or proposals from, discuss or negotiate with, or provide
any non-public information to, any Person relating to, or otherwise facilitate,
any Acquisition Proposal other than the Merger Agreement and the Merger. In
addition, no Stockholder or any of its Affiliates shall, directly or indirectly,
make any proposal which constitutes, or could reasonably be expected to lead to,
an Acquisition Proposal other than the Merger Agreement and the Merger.
 
3

--------------------------------------------------------------------------------


 
Section 3.02 Restrictions on Transfer and Proxies; Non-Interference. (a) Each
Stockholder undertakes that, except as contemplated by this Agreement or the
Merger Agreement, such Stockholder shall not and shall cause its Affiliates not
to (i) grant or agree to grant any proxy or power-of-attorney with respect to
any Covered Shares (except pursuant to this Agreement) or (ii) Transfer or agree
to Transfer any Covered Shares other than with JBI’s prior written consent. For
purposes of this Agreement, “Transfer” shall mean, with respect to a security,
to offer, sell, contract to sell, pledge or otherwise dispose of (or enter into
any transaction which is designed to, or might reasonably be expected to, result
in the disposition of (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise)), directly or indirectly, any
shares of capital stock of HBI or any securities convertible into, or
exercisable or exchangeable for such capital stock, or publicly announce an
intention to effect any such transaction.
 
(b)  Each Stockholder further agrees not to take any action that would or is
reasonably likely to (i) make any representation or warranty contained herein
untrue or incorrect in any material respect or (ii) have the effect of
preventing such Stockholder from performing its obligations under this
Agreement.
 
Section 3.03 Dissenters’ Rights.  Each Stockholder agrees not to exercise any
dissenters’ or appraisal rights (including, without limitation, under any set
forth in Section 607.1301, et. seq., Florida Statutes) as to any shares of
capital stock of HBI which may arise with respect to the Merger.
 
Section 3.04 Stop Transfer.  Each Stockholder agrees that it shall not request
that HBI register the transfer (book-entry or otherwise) of any certificate or
uncertificated interest representing any Covered Shares, unless such transfer is
made in compliance with this Agreement. 
 
Section 3.05 Further Assurances; Cooperation.  (a) Each Stockholder, without
further consideration, will (provided that JBI is not in material breach of the
terms of the Merger Agreement), (i) use all reasonable efforts to cooperate with
JBI and HBI in furtherance of the transactions contemplated by the Merger
Agreement, (ii) promptly execute and deliver such additional documents that may
be reasonably necessary in furtherance of the transactions contemplated by the
Merger Agreement, and take such reasonable actions as are necessary or
appropriate to consummate such transactions and (iii) promptly provide any
information, and make all filings, reasonably requested by HBI for any
regulatory application or filing made or approval sought in connection with such
transactions (including filings with any Regulatory Authority).
 
(b) Each Stockholder hereby consents, and shall cause its Affiliates to consent,
to the publication and disclosure in the Proxy Statement (and, as and to the
extent otherwise required by Law or any Governmental Authority, in any other
documents or communications provided by JBI or HBI to any Governmental Authority
or to securityholders of HBI or JBI) of such Stockholder’s identity and
Beneficial Ownership of the Covered Shares, the nature of such Stockholder’s
commitments, arrangements and understandings under and relating to this
Agreement and the Merger Agreement and any additional requisite information
regarding the relationship of such Stockholder and its Affiliates with JBI and
its Subsidiaries and/or HBI and its Subsidiaries.
 
4

--------------------------------------------------------------------------------


 
ARTICLE IV  
 
MISCELLANEOUS
 
Section 4.01 Termination. This Agreement shall terminate and become null and
void upon the earlier of (a) the Effective Time and (b) the termination of the
Merger Agreement in accordance with its terms. Any such termination shall be
without prejudice to liabilities arising hereunder before such termination.
 
Section 4.02 Stockholder Capacity. Notwithstanding anything herein to the
contrary, each Stockholder has entered into this Agreement solely in such
Stockholder’s capacity as the Beneficial Owner of Covered Shares and, if
applicable, nothing herein shall limit or affect any actions taken or omitted to
be taken at any time by such Stockholder in his or her capacity as an officer or
director of HBI.
 
Section 4.03 Amendment; Waivers.  This Agreement may not be amended, changed,
supplemented, or otherwise modified or terminated, except upon the execution and
delivery of a written agreement executed by the parties hereto; provided, that
JBI may waive compliance by any Stockholder with any representation, agreement
or condition otherwise required to be complied with by such Stockholder under
this Agreement or release such Stockholder from its obligations under this
Agreement, but any such waiver or release shall be effective only if in writing
and executed by JBI and only with respect to such Stockholder.
 
Section 4.04 Expenses. Subject to Section 4.11(c), all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such expenses.
 
Section 4.05 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective parties at the following addresses (or at such other address
for a party as shall be specified by like notice):
 
5

--------------------------------------------------------------------------------


 
(a)   if to any Stockholder:
 
c/o Heritage Bancshares, Inc.
794 Blanding Boulevard
Orange Park, Florida 32065-5721
Attention: Randolph L. Knepper
President and Chief Executive Officer
Facsimile: (904) 272-0090


with an additional copy (which shall not constitute notice) to:
 
Smith Mackinnon, PA
255 South Orange Avenue, Suite 800
Orlando, Florida 32801
Attention: John P. Greeley, Esquire
Facsimile: (407) 843-2448


(b)   if to JBI:
 
Jacksonville Bancorp, Inc.
100 North Laura Street
Jacksonville, Florida 32202
Attention: Gilbert J. Pomar, III
President and Chief Executive Officer
Facsimile: (904) 421-2050


with additional copies (which shall not constitute notice) to:
 
McGuireWoods LLP
Bank of America Tower
50 North Laura Street , Suite 3300
Jacksonville, Florida 32202-3661
Attention: Halcyon E. Skinner, Esquire
Facsimile: (904) 360-6324


Section 4.07 Entire Agreement; Assignment. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof. Neither this
Agreement, nor any of the rights and obligations under this Agreement shall be
transferred by any party without the prior written consent of the other parties
hereto; provided that JBI may transfer any of its rights and obligations to any
direct or indirect wholly-owned Subsidiary of JBI, but no such transfer shall
relieve JBI of its obligations hereunder.
 
Section 4.08 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and their respective successors and
permitted assigns. Nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person any rights, benefits or remedies of any
nature whatsoever under or by reason of this Agreement.
 
6

--------------------------------------------------------------------------------


 
Section 4.09 Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable Law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
 
Section 4.10 Specific Performance; Remedies. Each of the Stockholders
acknowledges and agrees that in the event of any breach of this Agreement, JBI
would be irreparably and immediately harmed and could not be made whole by
monetary damages. It is accordingly agreed that (a) each of the Stockholders
will waive, in any action for specific performance, the defense of adequacy of a
remedy at law, and (b) JBI shall be entitled, in addition to any other remedy to
which it may be entitled at law or in equity, to compel specific performance of
this Agreement. All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise of any right, power or remedy thereof by
any party shall not preclude the simultaneous or later exercise of any other
such right, power or remedy by such party; provided, however, JBI shall have no
right to consequential damages for any alleged breach of this Agreement by the
Stockholders. The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.
 
Section 4.11 Governing Law; Jurisdiction.  (a) This Agreement shall be governed
by and construed in accordance with the laws of the State of Florida, without
giving effect to the choice of law principles thereof.
 
(b) Each of the parties hereto (i) consents to submit itself to the personal
jurisdiction of the courts of the State of Florida or the Federal courts of the
United States of America located in the State of Florida if any dispute arises
under this Agreement or any transaction contemplated by this Agreement,
(ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(iii) waives any right to trial by jury with respect to any action, suit or
proceeding related to or arising out of this Agreement or any transaction
contemplated by this Agreement, (iv) waives any objection to the laying of venue
of any action, suit or proceeding arising out of this Agreement or any
transaction contemplated hereby in any such court, (v) waives and agrees not to
plead or claim that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum and (vi) agrees that a final
judgment in any such action, suit or proceeding in any such court shall be
conclusive and may be enforced in any other jurisdiction by suit on the judgment
or in any other manner provided by applicable Law.
 
7

--------------------------------------------------------------------------------


 
(c) Notwithstanding any other provision in this Agreement, in the event of any
Action (as defined in the Merger Agreement) arising out of or resulting from
this Agreement, the prevailing party shall be entitled to recover its costs and
expenses (including reasonable attorneys’ fees and expenses) incurred in
connection therewith.
 
Section 4.12 Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.
 
Section 4.13 Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile), each of which shall be deemed to
constitute an original, but all of which together shall constitute one and the
same instrument.
 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the day and year first above written.
 
JACKSONVILLE BANCORP, INC.
  By:  
 
Name:
Gilbert J. Pomar, III
 
Title:
President and Chief Executive Officer



 
STOCKHOLDERS:
 
______________________________
______________________________
   
______________________________
______________________________
   
______________________________
______________________________
   
______________________________
______________________________
   
______________________________ 
______________________________ 


8
 
